DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
     The Applicant has structured the independent claims and their respective species in such a way that the Examiner would be searching all of the various distinct and independently claimed features or species listed.  Clearly, a search burden for the Examiner despite the electronic search systems provided to the Examiner.  The Applicant is reminded that each application should set forth a single inventive concept.  The species listed depend from an independent claim in such a way, for example, only depending from a respective independent claim and each having a feature which is not listed in any of the other species, such that hypothetically, if the Examiner search these various distinct and independent features, and if each species listed were incorporated into the respective independent claim, then the application would contain multiple allowable inventions for a single application.  In essence, these species are not further limiting the independent claim because they are changing the scope of the claimed invention, thus placing the species in a restrictive position and do not lend themselves to the Examiner finding a single allowable or patentable feature.  Instead, each species acts more as a placeholder in an attempt to find something allowable.  This is not the intent of the patent application process.  The Applicant elects Species IC, however, the Applicant incorrectly attributes claims 1-3, 7 and 9-15 to Species IC.  In fact, claims 1-3, 9 and 10 are directed to the Species IC –the container with basket. Lastly, the Examiner has set forth the listing of species, and the Office Action directs the Applicant in traversing the Action by stating the listed species are obvious variants of the claimed invention, however, the Applicant has not stated such, and as such, the Restriction/Election of Species is final.  An Office Action is provided below based on Species IC claimed by Applicant and directed to claims 1-3, 9 and 10.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Unger et al (US Patent Application Publication 2020/0288730).
Unger et al teach a game washer which is structurally similar to the Applicant’s claimed  apparatus.  More specifically, and in regards to claim 1, a container 116 includes an internal volume defined by a slightly yet tapered wall, a basket 112 is removably received  in said interior volume of said container 116.  A pipe 136 is positioned adjacent said tapered wall of said container 116.  The pipe 136 includes a plurality of apertures 140 adapted to direct the flow of water through at least some of the plurality fof holes (unnumbered) of said basket 112 and into an interior of said basket 112.  A connector 120 is fluidly connected to said pipe 136 and includes a portion which can extend outwardly of said tapered wall of said container 116.  Regarding claims 9 and 10, the container is a traditional 5 gallon bucket which can be made from a polymeric or .
Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T. PRICE JR whose telephone number is (571)272-6892.  The examiner can normally be reached on Monday-Friday 7AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/RICHARD T PRICE JR/Primary Examiner, Art Unit 3643